DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	That the amendment to the claim languages filed on 6/1/22 has been fully considered and made of record. Claims 16-26, 25-26, 28-31 are now pending, in that claims 28-32 are un-elected requested to be cancelled.   Applicant(s) reserves the right to further pursue un-elected method invention claims 25, 26 and 28-32 in a divisional and/or continuation application.

Claim Objections
Claims 16-24 are objected to because of the following informalities:  
“an assembly of one or several crowns” (claim 16, line 3-4) should be updated to:-- “at least one crown assembly”—for clarity of the claims.
“to remove the crown assembly” (claim 16, line 5) should be updated to: --“configured to remove the at least one crown assembly”--, to reflect the changes as suggested above in base claim 16.
“at an outer face thereof” (claim 16, lines 8) should be updated to:-- “at an outer face that radially from the outside surface”--.
“of each other in an axial direction” (claim 16, lines 9-10) should be changed to:--“from one another in an axial direction below a frame, said upper and lower gripping member configured as gripping rings with movable finger members  and  vertically disposing  one above other for  opening  and closing to complete the  inserting the electrical conductor  into the machine element of the electric machine “--.  Appropriate correction is required.

un-elected method invention claims 25-26, 28-31 still existed and  are requested to be cancelled. , Applicant reserves the right to pursue the subject matter of these claims in a continuing and/or divisional application, and does not intend to dedicate any of the deleted or unselected subject matter to the public.

Conclusion
This application is in condition for allowance except for the formal matters set forth above (see claim objection). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt